Citation Nr: 1725863	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for heart disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right arm scar residual of a cardiac catheterization, to include as secondary to heart disease.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen claims of service connection for organic heart disease and a right arm disability.  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  Additional evidence was received.  

The second issue on the preceding page is so characterized to reflect both the disability for which service connection is sought, and the theory of entitlement. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a heart disease and for residuals of a cardiac catheterization, to include as secondary to heart disease, (both on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied the Veteran service connection for organic heart disease and residuals of cardiac catheterization essentially based on a finding that heart disease pre-existed service and was not aggravated by service.  

2.  Evidence received since the October 2008 rating decision includes a medical statement that relates the Veteran's current heart condition to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability; and raises a reasonable possibility of substantiating such claim. 
 

CONCLUSION OF LAW

New and material evidence has been received and the claims of service connection for a heart disease and for residuals of a cardiac catheterization, to include as secondary to heart disease, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  As this decision grants that portion of the claims decided herein (reopens the claims), there is no reason to belabor the impact of the VCAA on the matters since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 1972 Board decision denied service connection for a cardiovascular disorder and residuals of a cardiac catheterization (claimed as a right arm disorder), based essentially on a finding that the Veteran's cardiovascular disorder preexisted, and was not aggravated by, his service.  An October 2008 rating decision declined to reopen the claims, finding that the Veteran's heart disease was not shown to have been aggravated by service.  He did not appeal that rating decision, or submit new and material evidence within a year following, and it became final and is the last prior final rating decision in the matter.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the October 2008 rating decision included service treatment records (STRs) and private treatment records, which did not show or suggest an etiological relationship between the Veteran's heart disease, or residuals of cardiac catheterization, and his service.  As the claims were previously denied based on findings that the Veteran's claimed disabilities are unrelated to service, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show a nexus between such current disabilities and his service).

Evidence received since the March 2008 rating decision includes private medical statements received in February 2014 and December 2016 which relate the Veteran's heart disease to his service.  This evidence was not part of the record in October 2008, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claims.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material, and that the claims of service connection for a heart disease and for residuals of a cardiac catheterization may be reopened.  De novo consideration of the claims is discussed in the remand below.


ORDER

The appeals to reopen claims of service connection for a heart disease and for residuals of a cardiac catheterization are granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claims.

The Veteran's STRs show that his heart was normal on July 1970 enlistment examination; he denied a history of shortness of breath, pain or pressure in the chest, and palpitation or pounding heart.  Throughout October 1970, he complained of chest pain; an October 21, 1970 clinical record notes an abnormal electrocardiogram (EKG).  A November 10, 1970 STR notes that examination showed a Grade II systolic ejection murmur at the left second intercostal space; the second heart sound was split and fixed even when sitting up.  A November 13, 1970 medical board report notes a diagnosis of organic heart disease with anomalous pulmonary venous drainage, possible atrial septal defect, and significant left to right shunt.  The report notes that such disease existed since birth, existed prior to service, and was not permanently aggravated by service.  On November 18, 1970, the Veteran underwent cardiac catheterization.   He was discharged from service by reason of physical disability that preexisted service.    

As the Veteran's July 1970 service entrance examination report is silent as to a preexisting spine disability, he is entitled to the presumption of soundness on entry in service with respect to his heart disease, which may only be rebutted by clear and unmistakable evidence of preexistence.  And if the presumption of soundness on entry is rebutted, he is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).  

A congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45, 711 (1990).  See also 38 C.F.R. § 3.303(c).  

The record now contains three new private medical statements.  The first, from Dr. C.J., received in February 2014 notes "It is reasonable that [the Veteran's] current heart disease is attributable to the findings in November of 1970."  The second, from L.D. (a physician's assistant at a weight loss center) received in November 2016, includes a medical opinion stated to be with a high degree of certitude that the Veteran's heart condition "was caused by, or aggravated beyond its normal progression," by combat or similar strenuous condition.  The third, a statement from Dr. M.C., a cardiologist, received in December 2016 notes "It is a reasonable possibility that [the Veteran's] symptoms experienced during strenuous activity at the time of his active duty was affected by his anomalous pulmonary venous return."  

The Board has reviewed all three statements but finds them inadequate for rating purposes, even in combination.  Notably, the first and third statements simply liken current symptomatology to symptoms experienced in service, but do not actually offer opinions regarding the etiology of the heart disease, and do not include adequate rationale.  The second opinion, from L.D., tends to relate the Veteran's "Organic Heart Condition" to service; however, the opinion it conflicts with evidence previously in the record indicating that the Veteran's heart disease was not aggravated by service.  While L.D. asserts a high degree of certitude for his opinion, he does not explain the reason for his certitude or comment on medical evidence in the record to the contrary.  Furthermore, he does not identify the Veteran's current cardiac pathology beyond the all-encompassing "Organic Heart Condition," does not indicate whether any current pathology pre-existed service (and was congenital in nature), and does not explain what pathology was superimposed on pre-existing cardiac pathology to establish aggravation.  Accordingly, that opinion is inadequate for rating purposes.  An examination to secure an adequate medical opinion in the matter is necessary.

A review of the record found that the Veteran receives occasional cardiac treatment at VA facilities.  The most recent VA treatment record associated with the file is from November 2012.  VA records reflects that the Veteran is currently, or previously was, receiving treatment from private cardiologists, Drs. Collins and Wells.  See May 11, 2012, and August 23, 2012 VA clinical records.  Records from Dr. Collins and Dr. Wells are not associated with his file.  All records of cardiac treatment the Veteran has received to the present may be pertinent evidence in the matters at hand, and must be secured for the record.  Notably, VA treatment records are constructively of record (and VA adjudicators are presumed to have knowledge of the information they contain ).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his heart since November 2012 (when the most recent VA treatment records associated with the record are dated).

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his heart since his separation from service and to submit authorizations for VA to secure for the record complete clinical records of any private evaluations and treatment (specifically including records from Dr. Collins and Dr. Wells).

The AOJ must secure for the record copies of the complete records from the all providers identified.  If any records sought are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for a cardiology examination of the Veteran to ascertain the nature and likely etiology of his heart disability(ies).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each heart disability entity found, or shown during the pendency of this claim.

(b) Regarding each heart disability entity diagnosed, please indicate whether such is a disease or a defect (i.e., in the nature of a congenital or developmental abnormality), and when (based on the record) each was first manifested. (i.e., prior to service, during service, or after service).

(c) Please identify the likely etiology for each heart disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active duty service?

(d) If a congenital heart abnormality is diagnosed, please opine whether any acquired cardiac pathology has been superimposed on the abnormality, and if so when that occurred (i.e., whether or not during service), and describe the superimposed pathology (and related impairment) in detail.

The examiner must consider and discuss the private medical statements received in February 2014 (from Dr. C.J.), November 2016 (from PA-C L.D.), and December 2016 (from Dr. M.C.).  

The examiner should explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claims (de novo).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


